Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Election/Restrictions
 1 	Claims 1-3, 5-14 and 16-25 are directed to an invention that is independent or distinct from the invention claimed in the claims 26-33 for the following reasons: 

I.	Claim 1-3, 5-14 and 16-25 are drawn to NIC determines if the packet buffer has reached a threshold and based on the determination received packet is sent to another buffer of the NIC when the buffer exceeds a threshold or identify a destination queue for the packet when the buffer does not exceed a threshold     

 II.	Claims 26-33 are drawn to NIC determines if the first virtual function associated with physical function is active and based on the determination sending packet to another virtual function when the first virtual function is not active or identify a destination queue for the packet when the virtual function is active     
2.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, 26-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: in claims 23-25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-3, 5-6, 8-14, 16-17 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No US 2015/0271244 to Bloch et al. (hereinafter Bloch) in view of U.S.  Publication No US 2014/0071866 to Maciocco et al. (hereinafter Maciocco)

  	As to claims 1, 12, 23 and 26, Bloch discloses a computing device for packet forwarding, the computing device comprising: 
 	a network interface controller (NIC) to: 
 	receive a network packet from another computing device (Bloch; Fig.1 [0034] shows and discloses of receiving packet in the NIC port 32); 
 	determine whether a packet buffer of the NIC has reached a threshold (Bloch; [0049] discloses of determining if the packet buffer of the NIC has reached a threshold value); 
 	perform, in response to a determination that the global packet buffer has not reached a threshold, an internal classification as a function of the one or more characteristics of the received network packet (Bloch; [0049] discloses of determining if the buffer is full or exceeds a threshold and based on the determination the received packet is sent to the receive pipe or send pipe. When the packet buffer has reached a threshold, packet is sent to the send pipe and when the packet buffer does not exceed the threshold, packet is sent to the receive pipe. Receive pipe finds the appropriate send queue based on the MAC address, VLAN means perform an internal classification as a function of the one or more characteristics of the received network packet); and 
 	identify a local destination queue associated with the received network packet as a function of the internal classification (Bloch; [0049] discloses Receive pipe finds the appropriate send queue based on the MAC address, VLAN means perform an internal classification as a function of the one or more characteristics of the received network packet)
 	Bloch discloses of determining if the buffer is full and based on the determination sending packet to receive pipe or send pipe. Bloch fails to explicitly disclose of sending packet to another buffer when the buffer exceeds a threshold. However, Maciocco discloses 
 	determine, in response to a determination that the packet buffer has reached the threshold, whether to forward packet buffer entries to another packet buffer of the NIC or to another NIC (Maciocco; [0058]; [0032] discloses of sending content from a buffer to another buffer when the buffer exceeds a threshold. Maciocco is applied for the first alternative)
  		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of determining if a buffer exceeds a threshold. One would be motivated to combine the teachings in order to keep the component of the device in the low power mode and use the limited resources in an effective way (Maciocco; [0032])  

		As to claims 2, 13 and 24, the rejection of claim 1 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to: 
 		determine, in response to a determination that the packet buffer has reached the threshold, whether to send a packet buffer alert (Bloch; [0049] discloses Send pipe including congestion control flag in the packet header that it transmits); and
 	 	send, in response to a determination to send the packet buffer alert, the packet buffer alert to a default configured address (Bloch; [0049] discloses Send pipe including congestion control flag in the packet header that it transmits. [0026] discloses the send pipe transmit the data to the appropriate address).

		As to claims 3, 14 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to drop, in response to the determination that the packet buffer has reached the threshold, the received network packet (Bloch; [0049] discloses of dropping packet for the purpose of congestion avoidance)

 		As to claims 5, 16 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to:
	 	determine whether the identified destination queue has reached the threshold (Boch; [0049]; [0007]; [0029]);
 		determine, in response to a determination that the destination queue has not reached the threshold, whether to forward destination queue entries (Boch; [0049]; [0007]; [0029]);
  		compare, in response to a determination not to forward the destination queue entries, a selection filter to the one or more characteristics of the received network packet (Boch; [0049]; [0007]; [0029]); and
 		forward, in response to the selection filter matched the one or more characteristics of the received network packet, the received network packet to a predefined output (Boch; [0049]; [0007]; [0029]).

		As to claims 6 and 17, the rejection of claim 5 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to:

		determine, in response to a determination that the packet buffer has reached the threshold, whether to send a destination queue alert (Boch; [0049]; [0007]; [0029]); and
 		send, in response to a determination to send the destination queue alert, the destination queue alert to a default address (Boch; [0049]; [0007]; [0029]). 

		As to claims 8 and 19, the rejection of claim 5 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to drop, in response to the selection filter does not match the one or more characteristics of the received network packet, the received network packet (Boch; [0049]; [0007]; [0029]).

		As to claims 9 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to enqueue, in response to a determination that the local destination queue has reached the threshold, the received network packet into the identified destination queue (Boch; [0049]; [0007]; [0029]).

		As to claims 10 and 21, the rejection of claim 5 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the predefined output comprises one of a predefined port, a predefined media access control (MAC) address, or a predefined tunnel (Boch; [0049]; [0007]; [0029]).

 		As to claims 11 and 22, the rejection of claim 1 as listed above is incorporated herein. In addition, Bloch- Maciocco discloses wherein the NIC is further to:
 		change, subsequent to a determination to forward queue entries, an internal state to of the packet buffer to a forwarding state (Boch; [0049]; [0007]; [0029]);
 		receive another network packet from the other computing device (Boch; [0049]; [0007]; [0029]); and
 		forward, subsequent to a determination that the internal state of the packet buffer is in the forwarding state, the received other packet to a destination computing device (Boch; [0049]; [0007]; [0029]).

Allowable Subject Matter
	Claims 7 and 18 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478